Citation Nr: 9925045	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-30 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May 1961 to September 
1962.  

This case was before the Board of Veterans' Appeals (Board) 
in October 1996, at which time it was remanded for additional 
development.  Such development was accomplished, and the case 
is now before the Board for final review.  


FINDINGS OF FACT

The veteran has not submitted competent evidence that the 
preexisting psychiatric disability underwent a permanent 
increase in severity as a result of military service.


CONCLUSION OF LAW

The claim for entitlement to service connection for a 
psychiatric disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

At the time of the veteran's entry examination in May 1961, 
psychiatric evaluation was noted to be normal.  He reported 
no pertinent history or complaints.  

Service medical records show that the veteran was transferred 
for further hospitalization in July 1962; it was noted that 
the veteran had more than one year of active military duty.  
History obtained from the prior facility and confirmed in 
interviews with the veteran indicated that the veteran 
experienced a previous episode of psychotic illness in June 
1958.  At that time, he experienced insomnia and auditory and 
visual hallucinations with largely religious content.  It was 
noted that the experience required hospitalization at the 
Toledo State Hospital, where he remained for one year.  In 
the interval, subsequent to his discharge, he remained 
asymptomatic.  

The veteran reported that he experienced a recurrence of 
visual hallucinations in basic training, but that he did not 
report the disturbance to base officials.  Upon reporting for 
permanent duty, he encountered increasing difficulty in his 
interpersonal relationships with peers and military 
superiors.  Hallucinations recurred and, in May 1962, he 
reported to the base clinic for psychiatric care.  Mental 
status at that time revealed bizarre behaviorism, negativism 
and an associational disturbance.  By the time of the July 
1962 hospitalization, the previously described bizarre 
behavior, cognitive disturbance and severe negativism were 
largely absent.  During hospitalization, the veteran 
presented no overt psychotic symptoms; his ward adjustment 
manifested frequent occurrences of uncooperative, 
provocative, and negativistic behavior.  

The hospital "Summary" indicates that the veteran's present 
illness which was shown almost immediately upon enlistment 
was considered a recurrence of an illness which existed prior 
to service.  The diagnosis was schizophrenic reaction, 
paranoid type, acute and chronic, improved.  

A Medical Board report dated in August 1962 shows that it was 
recommended that the veteran be discharged due to 
schizophrenic reaction.  The approximate date of origin was 
noted as 1958.  The conclusions were that the disability 
existed prior to service and was not permanently aggravated 
by service.   

The veteran was afforded a hearing before a member of the 
Board in July 1996.  The veteran testified that he was 
treated for a psychiatric disorder prior to enlisting in the 
service.  Hearing transcript (T.), page 3.  He stated that 
from 1962 to 1992 he did not receive any pertinent treatment.  
T. 10.  He was not then under treatment.  
T. 12.  

Subsequent to the July 1996 hearing, the Regional Office (RO) 
obtained additional evidence:  Department of Veterans Affairs 
(VA) treatment records from 1992 and pre-service private 
medical records.  

Complete private hospital or treatment records regarding the 
veteran's period of pre-service hospitalization were reported 
to be unavailable by the pertinent facility.  They indicated 
that medical records were destroyed 10 years after an 
individual is discharged.  Submitted was a card showing that 
the veteran was admitted for hospitalization for 
schizophrenic reaction, paranoid type, in December 1957; he 
was discharged and noted to be recovered in May 1958.  

VA treatment records dated in November 1992 show that the 
veteran reported having hallucinations for the previous 3 
months.  The veteran refused hospitalization; he stated that 
he had psychiatric hospitalization in 1962 during service.  
In December 1992, the veteran did enter hospitalization at a 
VA facility.  It was noted that the veteran had been having 
problems financially because of tax fraud and experienced an 
exacerbation of schizophrenic episode.  Reportedly, the 
veteran had not had any symptoms since 1960.  The diagnosis 
was acute exacerbation of chronic paranoid schizophrenia.  

The RO scheduled an examination for the veteran in November 
1998.  The veteran failed to report for that examination.  In 
an April 1999 statement, the veteran explained why he did not 
report for the examination as scheduled, and he requested 
another opportunity for an examination.  

II.  Pertinent Laws and Regulations

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that a claim must be accompanied 
by supportive evidence and that such evidence "must 'justify 
a belief by a fair and impartial individual' that the claim 
is plausible."  

For the purposes of determining whether a claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111, 
38 C.F.R. § 3.304(b); see also Bagby v. Derwinski, 
1 Vet. App. 225, 227 (1991).  There are medical principles so 
universally recognized as to constitute clear and 
unmistakable proof, and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Consequently, with notation or discovery during 
service of such residual conditions with no evidence of the 
pertinent antecedent active disease or injury during service 
the conclusion must be that they preexisted service.  
Similarly, manifestation of lesions or symptoms of chronic 
disease from date of enlistment, or so close thereto that the 
disease could not have originated in so short a period will 
establish pre-service existence.  38 C.F.R. § 3.303(c).  

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a pre-existing 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a), Crowe v. Brown, 7 Vet. App. 238 (1994).  
It is the Secretary's burden to rebut the presumption of in-
service aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991). 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  This means the 
base line against which the Board is to measure any worsening 
of a disability is the veteran's disability as shown in all 
of his medical records, not on the happenstance of whether he 
was symptom-free when he enlisted.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

III. Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  As noted above, "[a] person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Carbino v. Gober, 
10 Vet. App. 507 (1997); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996).

The Court has held that in order for a claim to be well-
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, of a current 
disability, and of a nexus between the in-service injury or 
disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

In this case, the Board finds that the veteran has not 
presented a well-grounded claim.  Initially, the Board notes 
that no psychiatric abnormalities were found or reported at 
the time of the veteran's entry examination.  Therefore, 
there must be clear and unmistakable evidence to show that 
the veteran's psychiatric disability preexisted his military 
service.  After a review of the record, the Board finds that 
there is clear and unmistakable evidence to overcome the 
presumption of soundness.  

With regard to such evidence, the Board first notes that the 
RO obtained a medical card contemporaneous to the veteran's 
preservice hospitalization that documents that the treatment 
was for schizophrenic reaction, paranoid type.  Further, the 
Medical Board during service found that the schizophrenic 
reaction preexisted service.  The Medical Board is charged 
with adjudicating an issue and rendering a factual 
determination as to the cause and extent of the veteran's 
mental disability, and such opinion is of high probative 
value.  See Gahman v. West, No. 96-1303 (U.S. Vet. App. June 
4, 1999).  These findings and records are consistent with the 
veteran's sworn testimony in 1996 that he was treated before 
service for psychiatric reasons.  Consequently, the Board 
finds that the evidence is clear and unmistakable that a 
psychiatric disability preexisted service.  

Once the presumption of soundness has been overcome and it 
has been determined that the veteran's psychiatric disability 
preexisted his military service, the Board must determine 
whether the veteran has submitted evidence of a well grounded 
claim that the preexisting disability increased in severity 
during military service.  

The Board finds in this case that such evidence to well 
ground the claim has not been presented.  In reviewing the 
service medical records, the Medical Board found that the 
preexisting disability was not permanently aggravated by 
service.  Certainly, this probative evidence does not 
demonstrate any increase in disability.  This opinion is of 
high probative value since the Medical Board considered the 
events that transpired during service as well as the 
veteran's preservice reports.  Id.  

Post-service evidence also does not tend to link any current 
psychiatric disability to service.  For about 30 years after 
service separation, the veteran did not seek or require 
treatment for mental problems.  The initial post-service 
treatment in 1992 does not relate the psychiatric disorder to 
service.  Thus, this evidence does not render the claim 
plausible.  

In his testimony and in other written statements, the veteran 
has claimed that he has mental disability due to service.  
Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  The Court held in 
Grottveit v. Brown, 5 Vet.App. 91 (1993), that lay assertions 
of medical causation will not suffice initially to establish 
a plausible, well grounded claim, under 38 U.S.C.A. 
§ 5107(a).  Since the necessary medical evidence does not 
link the veteran's psychiatric disability to service, the 
Board must deny the veteran's claim as not well grounded.  

The Board notes that the RO attempted to afford the veteran 
an examination, which the veteran explained he unfortunately 
could not attend.  While the veteran has requested that 
another examination be rescheduled for him, the VA does not 
have a duty to assist in this regard.  (If a claim is not 
well grounded, the application for service connection must 
fail, and there is no further duty to assist the veteran in 
the development of his claim.  38 U.S.C.A. § 5107, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).)  

The veteran's representative contends that, regardless of the 
Court's decisions pertaining to this issue, VA expanded its 
duty to assist the veteran in developing evidence to include 
the situation in which the veteran has not submitted a well-
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).  The veteran's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and requests that the claim be 
remanded in order to fulfill this duty to assist.  

In Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 
1999), the Court held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well groundedness are interpretive, in that they do not 
relate to whether a benefit will be allowed or denied, nor do 
they impinge on a benefit or right provided by statute or 
regulation.  The Court found that the Manual M21-1 provisions 
constituted "administrative directions to the field 
containing guidance as to the procedures to be used in the 
adjudication process," and that the policy declarations did 
not create enforceable rights.  The Court also found that 
interpretive provisions that are contrary to statutes are not 
entitled to deference, and that in the absence of a well-
grounded claim VA could not undertake to assist a veteran in 
developing the facts pertinent to the claim.  Hence, the 
Board finds that there is no duty to provide a VA examination 
in this case.  

The Board otherwise recognizes that the Court has held that 
there is some duty to assist the veteran in the completion of 
his application for benefits under 38 U.S.C.A. § 5103 (West 
1991 & Supp. 1998) even where his claims appear to be not 
well-grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.


ORDER

Service connection for a psychiatric disability is denied.




		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

